Citation Nr: 0925411	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected condition of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a left knee disorder.

A hearing before a Decision Review Officer (DRO) was held in 
October 2006 and a transcript of that hearing is on file.  

In correspondence from the Veteran received in July 2008, he 
raised several additional claims, none of which have yet been 
adjudicated.  These additional claims are referred to the RO 
for action as appropriate.


FINDING OF FACT

The probative evidence does not show that a currently 
diagnosed left knee disorder is etiologically related to the 
Veteran's period of active service (to include 
presumptively), nor was it proximately due to, the result of, 
or chronically aggravated by a service-connected disorder.


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated during 
military service and was not proximately due to, the result 
of, or chronically aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claim for a left knee disorder, the VCAA duty to 
notify was satisfied by letters sent to the Veteran in July 
2004 and September 2007.  The letters addressed all required 
notice elements and were sent both prior and subsequent to 
the initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ) in December 2004.  The 2004 
notice failed to address the assignment of disability ratings 
and the effective date provisions, although such notice has 
been issued subsequent to the adjudication of the knee claim.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  In this case, as the service connection claim 
for a left knee disorder is being denied herein, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot and there is no 
prejudice in issuing a final decision as to this claim.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's STRs and VA treatment 
and private treatment records pertinent to the years after 
service.

VA records dated from 2002 to 2008 adequately addressed the 
threshold issue of current disability.  In addition, the file 
contains a military examination conducted in 2004 for the 
purpose of evaluating the left knee and foot and providing a 
nexus opinion.  The Veteran's representative has not 
maintained that the 2004 examination is inadequate in any 
way, nor does a review of that report reflect any inadequacy.  
The Board has no obligation to request another medical 
examination or obtain a medical opinion when, as is the case 
here, there is no competent evidence that the Veteran's 
claimed disability or symptoms are associated with his 
service or a service-connected disorder.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that).  
Therefore, it is not necessary to Remand the case to obtain a 
medical examination medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background

In July 2004, the Veteran filed an original service 
connection claim for a left knee disorder, primarily claimed 
as secondary to service-connected corns of the left foot.

The STRs include an enlistment examination report of May 
1980, as well as periodic examination reports of December 
1985 and May 1994, which revealed no clinical abnormality of 
the lower extremities.  The STRs are entirely negative for 
any documentation of a left knee injury or diagnosed left 
knee disorder.  STRs dated in 1998 and 1999 indicate that the 
Veteran was treated for corns/plantar warts on the left foot.  
The STRs include a May 1999 examination report which reflects 
that clinical evaluation of the lower extremities was normal.  
The Veteran subjectively complained of painful joints; 
explained as an aching knee when running in formation with 
the company; he also reported having corns on the bottom of 
the left foot.  

A VA examination was conducted in November 2001.  The 
Veteran's complaints included recurrent corns under the left 
heel.  There were no specific complaints made relating to the 
knee.  Physical examination revealed that gait was normal.  
The impressions included left foot corns with no underlying 
bony deformity.  There were no clinical findings or diagnoses 
made relating to the left knee. 

In a March 2002 rating decision, service connection was 
established for corns of the left foot, for which a non-
compensable evaluation was assigned.  

VA records include an entry dated in November 2002 indicating 
that the Veteran had contacted VA by phone with complaints of 
left knee aching.  He reported that he had a corn on the 
bottom of his left foot which was making his knee hurt and 
denied sustaining any left knee injury.  When seen in January 
2003, he complained of a 6-month history of left knee pain 
with no recent trauma.  An impression of knee pain was made.  
The Veteran was seen for an orthopedic consultation in 
October 2003, at which time he gave a history of left knee 
pain for a year or more.  X-ray films were essentially 
normal.  Internal derangement of the knee was diagnosed.  The 
examiner indicated that there was a possibility that the 
Veteran had a meniscus tear and an MRI study was ordered.  
When seen in February 2004, X-ray films revealed mild 
degenerative changes and an MRI study showed a tear of the 
posterior horn of the medial meniscus.   

Military medical records include a May 2003 entry indicating 
that the Veteran complained of an 8-month history of left 
knee and calf pain.  

An examination was conducted overseas at a military 
installation in March 2004, which was conducted by an 
orthopedic surgeon.  VA medical records were available for 
review.  The Veteran complained of left heel pain and a 
diagnosis of chronic corns of the left plantar heel was made.  
A medial meniscus tear of the left knee was also diagnosed; 
the examiner reported that the onset of this was most likely 
in 2002.  The examiner opined that the complained of left 
knee condition was independent of the chronic left foot 
disorder.  

Private medical records reflect that left knee 
arthralgia/pain was diagnosed in November 2004.  A private 
MRI study of April 2005 was essentially normal except for a 
showing of mild joint effusion, without evidence of medial or 
lateral meniscus tear.  Impressions of probable mild left 
knee patellofemoral chondrosis and popliteal cyst were made. 

When seen by VA in July 2005, an assessment of left knee pain 
and instability was made.  An entry dated in October 2005 
reflects that the Veteran complained of intermittent knee 
pain.  Physical examination revealed full range of motion, 
without effusion or instability.  X-ray films were within 
normal limits.  In August 2006, bilateral degenerative joint 
disease of the knees was diagnosed.

A private examination was conducted in October 2006 at which 
time the Veteran complained of bilateral knee pain.  
Bilateral patellar subluxation and chondromalacia were 
assessed.

The Veteran presented testimony at a DRO hearing held in 
October 2006.  The Veteran stated that the corns on his left 
foot had caused a left knee condition.  He indicated that no 
doctor had explicitly made this connection, but explained 
that Dr. B. M. had indicated that the shifting weight due to 
heel problems could impact the knee.  

VA records reflect that medial compartment osteoarthritis was 
diagnosed in July 2007.  In March 2008, the Veteran was 
informed that X-ray films had revealed mild to moderate 
osteoarthritis.

Legal Analysis

The Veteran primarily maintains that service connection is 
warranted for a left knee disorder claimed as secondary to 
service-connected corns of the left foot.  However, he has 
also contended that service connection may be warranted on 
the basis of direct service incurrence.  The Board observes 
that the Veteran had service in Southwest Asia in 1990 and 
1991; however he does not contend that his claimed left knee 
disorder is a manifestation of an undiagnosed illness.  
Accordingly, the provisions of 38 C.F.R. § 3.317 are not for 
application in this case.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service connection for certain diseases, including arthritis, 
may also be established on a presumptive basis by showing 
that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008);  Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Indisputably, the record contains medical evidence of 
currently diagnosed left knee disorders to include 
osteoarthritis assessed by VA in 2008.  As such, Hickson 
element (1) is satisfied.

The remaining question is whether or not a currently 
manifested left knee disorder was incurred during or as a 
result of the Veteran's active military service, 
presumptively or otherwise, or is secondarily related to a 
service-connected disorder by virtue of causation or 
aggravation.

With respect to the theory of direct service incurrence, an 
analysis of the second Hickson element - in-service 
incurrence, the evidence fails to demonstrate that any left 
knee injury was sustained or that any left knee disorder was 
diagnosed during service.  Although the Veteran complained of 
knee pain as shown by a May 1999 examination report, clinical 
examination of the lower extremities was normal at that time.  
The 1999 examination report, which essentially represents the 
separation examination report, is highly probative as to the 
Veteran's condition at the time of his release from active 
duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision).  The fact that both the STRs and the 1999 
examination report failed to include any indication of a 
diagnosis, injury or reference to a disability of the left 
knee weighs heavily against the claim.  

The Board also observes that the file does not include any 
diagnosis of a left knee disorder, to include arthritis, 
during the first post-service year.  A chronic disease need 
not be diagnosed during the presumptive period under 
38 C.F.R. § 3.307(c), but if not, there must then be shown by 
acceptable medical or lay evidence, characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  In this case, it appears that X-ray evidence of 
arthritis was first demonstrated in 2004.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson element is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

A review of the medical records indicates that the Veteran's 
initial complaints of left knee pain were documented in 
November 2002.  Both VA and private medical records include a 
medical history given by the Veteran to the effect that his 
initial knee problems began around mid-2002.  While a Veteran 
is generally considered competent to describe symptoms 
occurring in service, the credibility of the lay account 
provided by the Veteran to the effect that his left knee 
problems began in service is contradicted here by both the 
aforementioned clinical records documenting his reported 
history of knee problems beginning in mid-2002, and by a 
November 2001 VA examination report, at which time the 
Veteran had no complaints related to the left knee and no 
left knee disorder was diagnosed.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. 
Cir. 2006).

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  In this case, no such 
etiological nexus is established by competent evidence.  

With respect to the theory of direct service incurrence, the 
competent medical evidence of record does not establish that 
the Veteran currently has a left knee disorder which is 
etiologically or causally associated with service.  In this 
regard, the Board finds probative the March 2004 opinion 
provided by an orthopedic surgeon indicating that the Veteran 
had a medial meniscus tear of the left, the onset of which 
was most likely in 2002.  This opinion is considered 
probative as it was based upon a review of the Veteran's 
medical records and history.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file (or pertinent medical 
records) and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, 
there has been no competent medical evidence or opinion 
presented to the contrary.  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).  In summary, the 
evidence does not support the grant of service connection for 
a left knee disorder on the basis of direct service 
incurrence.

The Veteran also maintains that service connection for a left 
knee disorder is warranted secondary to service connected 
corns of the left foot.  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical 
evidence of a current disability; evidence of a service-
connected disability; and medical evidence of a nexus between 
the service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).  In this regard, the 
file contains a VA medical opinion provided in March 2004 
indicating that the complained of left knee condition was 
independent of a chronic left foot disorder.  The Board is 
satisfied that this opinion addresses the secondary claim 
based on causation or aggravation; foreclosing the 
possibility of both.  There has been no medical evidence or 
opinion presented to the contrary.  

The Board does not question the Veteran's sincerity in his 
belief that his currently manifested left knee disorder is a 
result of service or is etiologically related to a service-
connected disorder.  While he is certainly competent to 
relate his symptomatology in service and after service, there 
is no evidence that he possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, mere contentions and statements of the Veteran, 
no matter how well meaning do not constitute competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed left knee disorder is related to service or to any 
service-connected disorder, Hickson element (3), medical 
nexus, is not met.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's 
service connection claim.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.


ORDER

Service connection for a left knee disorder, to include as 
secondary to a service-connected disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


